ORFINGER, Judge.
Pursuant to the Mandate of the Supreme Court of Florida, 405 So.2d 418, issued in this cause on November 24, 1981, the opinion of this court filed March 26, 1980, 381 So.2d 351 (Fla. 5th DCA 1980), is withdrawn. The judgment of conviction is reversed and the cause is remanded to the trial court for a new trial. See Murray v. State, 403 So.2d 417 (Fla.1981) [1981 FLW 530]; Tascano v. State, 393 So.2d 540 (Fla.1980).
REVERSED and REMANDED for a new trial.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.